Ducker, Judge:
The claimant, Laird Office Equipment Co., a corporation, filed its claim herein with the Attorney General of West Virginia in the sum of $1,026.54, representing the purchase price for office equipment sold and delivered by the claimant to the State Road Commission, and this cause was transferred from the office of the Attorney General to this Court for consideration and decision.
The petition shows that the claimant, Laird Office Equipment Company, while engaged in the office supply and equipment business in the City of Charleston, sold and delivered to the State Road Commission at the latter’s offices in Charleston, West Virginia, in accordance with three orders from said Commission, the following personal property, namely: (1) On February 29, 1960, two desks and two chairs to State Road Commission District Number One Office at 1340 Wilson Street, Charleston, West Virginia, for the price of $455.50; (2) On July 6,1960, one office table ordered by the Legal and Right-of-way Division of the State Road Commission at 1800 Washington Street, East, Charleston, in the amount of $50.00; and (3) on August 15, 1960, three desks ordered by the Legal and Right-of-way Division of the State Road Commission and delivered to 1800 Washington Street, East, Charleston, in the amount of $521.04.
*86These three orders and the fulfillment thereof were certified by the persons in charge of said office as having been received and having been used and as being still in use by the said Road Commission at the time of the submission by claimant of the bills for payment. The Director of the Legal Division of the State Road Commission, stipulated that these claims were just and reasonable. It appears from claimant’s petition, and not contradicted, that the reason for the non-payment of this claim is that the fiscal year in which the goods were ordered and delivered had expired and that there was no authority for the payment thereof by the State.
We are, therefore, of the opinion that this claim is a just claim, and we hereby award to Laird Office Equipment Company the sum of $1,026.54.
Claim Allowed.